IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-40099
                         Summary Calendar
                        __________________


CLAUDIS DEAN CARRINGTON,

                                       Plaintiff-Appellant,

versus

CHUCK E. MORRIS, Sheriff;
ANDRES, Dr.,

                                       Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-91-CV-205
                        - - - - - - - - - -
                            May 15, 1996
Before GARWOOD, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Claudis Dean Carrington, a Texas state prisoner, appeals

from the district court's grant of summary judgment to the

defendants in his civil rights suit.    Carrington has filed with

this court a request to proceed in forma pauperis (IFP) on

appeal.   Carrington argues that the defendants denied him

adequate medical care after he fell from a top bunk bed while

incarcerated at the Chambers County Jail.    We have reviewed the



  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 96-40099
                                -2-

record and conclude that Carrington has not demonstrated that he

will present a nonfrivolous issue on appeal.   Accordingly,

Carrington's motion to proceed IFP on appeal is DENIED and the

appeal is DISMISSED.   See Carson v. Polley, 689 F.2d 562, 586

(5th Cir. 1982); 5th Cir. R. 42.2.